DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on April 5th, 2017.
Claims 1-15 are currently pending and have been examined.
This action is made Non-FINAL
The examiner would like to note that this application is now being handled by examiner Samy Amar-Reina

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 16th, 2020, May 19th, 2021, and October 21st, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.

(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Objections
Claim 14 dependency status is unclear. The claim recites “an accident data memory system” in line 1, which is a different classification than “a method for operating a motor vehicle accident data memory” recited in line 1 of claim 1. For the purpose of examination the examiner interpreted claim 14 to be an independent claim.  Applicant is encouraged to add all the limitations of Claim 1 into Claim 14.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method and system for determining time. The abstract idea set forth in the claims is a mental process and specifically an observation.  
This judicial exception is not integrated into a practical application because the technological elements recited in the claims (i.e. a server and various databases) are recited on a high level of generality, perform generic and standard computing functions of receiving/transmitting data, performing repetitive calculations, electronic recordkeeping and storing and retrieving information in memory; and operate in a well-understood, routine and conventional manner. See MPEP 2106.05(d)(II)(i)-(iv). See also Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
The Office would like to note that the technological components recited in the claims (i.e. satellite navigation system and non-volatile memory) perform insignificant extra-solution activity such as mere data gathering and data storage.
The dependent claims are merely field of use limitations which do not add further limitations to the independent claims so that they set forth an invention that is significantly more than the Abstract idea of determining a reference time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, and 12-15 (as well as dependent claims due to dependency) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claims recited limitations with insufficient antecedent basis:
Claim 3 recites the limitation “an accident” in line 2 after reciting “an accident” in claim 1 line 7. It is unclear if “an accident” in line 2 is referring to a new accident or the same mentioned in claim 1 line 7. For the purpose of examination the examiner interpreted “an accident” in line 2 to be the same accident as the one mentioned in claim 1 line 7.
Claim 5 recites the limitation “an accident” in line 6 after reciting “an accident” in claim 1 line 7. It is unclear if “an accident” in line 6 is referring to a new accident or the same mentioned in claim 1 line 7. For the purpose of examination the examiner interpreted “an accident” in line 6 to be the same accident as the one mentioned in claim 1 line 7.
Claim 12 recites the limitation “a plurality of storage elements” in line 2 after reciting “a number of decaying storage elements” in claim 8 line 4. It is unclear if “a plurality of storage elements” in line 2 is referring to a new storage elements or the same mentioned in claim 8 line 4. For the purpose of examination the examiner interpreted “a plurality of storage elements” in line 2 to be the same storage elements as the one mentioned in claim 8 line 4.
Claim 13 recites the limitation “an accident” in line 2 after reciting “an accident” in claim 1 line 7. It is unclear if “an accident” in line 2 is referring to a new accident or the same mentioned in claim 1 line 7. For the purpose of examination the examiner interpreted “an accident” in line 2 to be the same accident as the one mentioned in claim 1 line 7.
Claim 14 recites the limitation “the system time” in line 5 before reciting “a system time.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the system time” in line 5 is referring to a new system time or the same system time referred in the earlier claims with no dependency relationship to claim 14. For the purpose of examination the examiner interpreted “the system time” in line 5 to be the same reference time as the one mentioned in the earlier claims with no dependency relationship to claim 14.
Claim 15 recites the limitation “the reference time” in line 3 before reciting “a reference time.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the reference time” in line 3 is referring to a new reference time or the same reference time referred in the earlier claims with no dependency relationship to claim 15. For the purpose of examination the examiner interpreted “the reference time” in line 3 to be the same reference time as the one mentioned in the earlier claims with no dependency relationship to claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention
Claim(s) 1, 6-7, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo; In-One (US 20100204918 A1) in view of Berman; Michael J. (US 20130253760 A1).
Regarding Claim 1:
In-One teaches:
A method for operating a motor vehicle accident data memory (25), the method having the following steps: - determining a reference time by means of a satellite navigation system (30), (“The present invention relates to a method for providing more accurate time information to an apparatus, such as a clock or a black box that requires time information, by using a navigation device or the like installed in a vehicle.” [0001]; “A navigation device is a device that determine its own location information and other parameters in real-time via the American Global Positioning System (GPS). Other similar systems are GLONASS (Russia), and Galileo (Europe). Such navigation device is also referred to as a GPS system, a navigation system, or the like.” [0002]; “The time information may be universal coordinated time (UTC).” [0022]). In this case, the reference time determined by a satellite navigation system mentioned in the claim limitation is represented by the time information received from the navigation device. As shown above the navigation device utilizes GPS to gather information through the satellite.
- synchronizing a system time of the accident data memory (25) with the reference time, - in the event that an accident is detected, (Figures 2 and 5-6, “a method of performing time synchronization using a navigation device, the method including: (a) performing time synchronization between a GPS satellite and a navigation device by receiving GPS signals by a navigation device from at least one GPS satellite; (b) establishing an interface between the navigation device and a time-using device… (d) performing time synchronization between the navigation device and the time-using device by transmission of time information from the navigation device to the time-using device.” [0010]; “The time-using device may be installed in a transporter and the transporter may be a general vehicle or a ship.” [0014]; “The time-using device may be a clock device installed in the transporter or a black box installed in the transporter.” [0015]; “The black box is usually used to accurately make a diagnosis of an accident by capturing information on the car or surroundings at the time of the accident… it is important that the black box consistently monitors time information for capturing the details of the accident.” [0079]). The synchronization of the system time and the reference time mentioned in the claim limitation are captured through the synchronization of the navigation device and the satellite, which it is interfaced with the time-using device and synchronized with the navigation device. As mentioned above the time-using device can be a clock or black box installed in the vehicle, which detects or diagnoses the occurrence of an accident.
In-One does not explicitly teach but Berman teaches:
recording accident data and the system time in a non-volatile memory (50) of the accident data memory (25). (“The CPU will record and timestamp any sensor events that occur and store the information on a tamperproof memory device. Indicator lights (11-13 on FIG. 1) can show a variety of indications such as On/Off Status, Correctly functioning, Malfunctioning and Impact has occurred.” [0015]; “A device that logs the date and time of any collision or impact consisting of: a cpu with tamperproof clock; a battery backup; nonvolatile and tamper resistant memory” [Claim 1]). In this case the accident data and system time recording in the non-volatile memory mentioned in the claim limitation is performed through a nonvolatile and tamper resistant memory. The nonvolatile memory records sensor events which include accidents or collision/impact of a vehicle, as well as the time of occurrence.
At the time the invention was filed, one of ordinary skill in the art would have modified the memory taught by In-One by replacing this with the non-volatile memory taught by Berman. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified In-One to include teachings of the used of non-volatile memory as taught by Berman because “It is envisioned that the number of mobile cell phone related accidents could be reduced significantly if a device were installed on the vehicle that can A) record the exact moment of impact… a precise time on a recording device that is both impact resistant and tamperproof.” See at least paragraph 0011.
Regarding Claim 6:
In-One teaches:
wherein the system time is managed in a clock (40) of a unit containing the accident data memory (25). (Figure 5 and 6, “a representative example of the time-using device 180 may be a clock device 130 or a black box device 140 installed on a vehicle.” [0065]; “The black box is usually used to accurately make a diagnosis of an accident by capturing information on the car or surroundings at the time of the accident… it is important that the black box consistently monitors time information for capturing the details of the accident.” [0079]; “A black box 140 according to the present invention includes a time information receiving unit 610, an event receiving unit 620, a clock generating unit 630 and a controller 640.” [0080]; “The time information receiving unit 610 receives time information 303 from a navigation device 120. The received time information 303 is stored in a storage medium such as a memory so as to consistently monitor in the controller 640.” [0081]; “The clock generating unit 630 generates time information by its inner clock” [0083]). The system time in the claim limitation is managed through a clock or a black box. The black box includes an inner clock that generates the time and it also includes memory for capturing the time information as well as information regarding the vehicle at the time of the accident.
Regarding Claim 7:
In-One teaches:
wherein the system time is managed in a clock of the of the accident data memory (40). (Figure 5 and 6, “a representative example of the time-using device 180 may be a clock device 130 or a black box device 140 installed on a vehicle.” [0065]; “The black box is usually used to accurately make a diagnosis of an accident by capturing information on the car or surroundings at the time of the accident… it is important that the black box consistently monitors time information for capturing the details of the accident.” [0079]; “A black box 140 according to the present invention includes a time information receiving unit 610, an event receiving unit 620, a clock generating unit 630 and a controller 640.” [0080]; “The time information receiving unit 610 receives time information 303 from a navigation device 120. The received time information 303 is stored in a storage medium such as a memory so as to consistently monitor in the controller 640.” [0081]; “The clock generating unit 630 generates time information by its inner clock” [0083]). The system time in the claim limitation is managed through a clock or a black box. The black box includes an inner clock that generates the time and it also includes memory for capturing the time information as well as information regarding the vehicle at the time of the accident.
Regarding Claim 13:
In-One does not explicitly teach but Berman teaches:
wherein, in the event that an accident is detected, raw data of the satellite navigation system (30) are s further recorded in the non-volatile memory (50). (“The CPU will record and timestamp any sensor events that occur and store the information on a tamperproof memory device. Indicator lights (11-13 on FIG. 1) can show a variety of indications such as On/Off Status, Correctly functioning, Malfunctioning and Impact has occurred.” [0015]; “A device that logs the date and time of any collision or impact consisting of: a cpu with tamperproof clock; a battery backup; nonvolatile and tamper resistant memory” [Claim 1]). In this case, the raw data collected after an accident is detected can include the recording and timestamp of any sensor event. 
At the time the invention was filed, one of ordinary skill in the art would have modified the satellite navigation data recording in a memory taught by In-One by incorporating the recording of raw satellite navigation data in a non-volatile memory taught by Berman. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified In-One to include teachings of  recording raw satellite date in a non-volatile memory when an accident is detected as taught by Berman because “It is envisioned that the number of mobile cell phone related accidents could be reduced significantly if a device were installed on the vehicle that can A) record the exact moment of impact… a precise time on a recording device that is both impact resistant and tamperproof.” See at least paragraph 0011.
Regarding Claim 14:
In-One teaches:
An accident data memory system for performing the method according to claim 1, wherein the accident data memory system comprises:
A clock (40) for managing the system time, and (Figure 5 and 6, “a representative example of the time-using device 180 may be a clock device 130 or a black box device 140 installed on a vehicle.” [0065]; “The clock generating unit 630 generates time information by its inner clock” [0083])
An electronic control apparatus (60) configured to execute the method “The black box is usually used to accurately make a diagnosis of an accident by capturing information on the car or surroundings at the time of the accident… it is important that the black box consistently monitors time information for capturing the details of the accident.” [0079]; “A black box 140 according to the present invention includes a time information receiving unit 610, an event receiving unit 620, a clock generating unit 630 and a controller 640.” [0080]; “The time information receiving unit 610 receives time information 303 from a navigation device 120. The received time information 303 is stored in a storage medium such as a memory so as to consistently monitor in the controller 640.” [0081]; “The clock generating unit 630 generates time information by its inner clock” [0083])
In-One does not explicitly teach but Berman teaches:
A non-volatile memory (5) (“The CPU will record and timestamp any sensor events that occur and store the information on a tamperproof memory device. Indicator lights (11-13 on FIG. 1) can show a variety of indications such as On/Off Status, Correctly functioning, Malfunctioning and Impact has occurred.” [0015]; “A device that logs the date and time of any collision or impact consisting of: a cpu with tamperproof clock; a battery backup; nonvolatile and tamper resistant memory” [Claim 1])
At the time the invention was filed, one of ordinary skill in the art would have modified the memory taught by In-One by replacing this with the non-volatile memory taught by Berman. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified In-One to include teachings of the used of non-volatile memory as taught by Berman because “It is envisioned that the number of mobile cell phone related accidents could be reduced significantly if a device were installed on the vehicle that can A) record the exact moment of impact… a precise time on a recording device that is both impact resistant and tamperproof.” See at least paragraph 0011.
Regarding Claim 15:
In-One teaches:
Further having a satellite navigation module (30) for generating the reference time (figure 3, “a method of performing time synchronization using a navigation device, the method including: (a) performing time synchronization between a GPS satellite and a navigation device by receiving GPS signals by a navigation device from at least one GPS satellite” [0010])
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo; In-One (US 20100204918 A1) in view of Berman; Michael J. (US 20130253760 A1), as applied to claim 1 above, further in view of Bradley; David L. (US 20130030642 A1).
Regarding Claim 2:
In-One and Berman do not explicitly teach but Bradley teaches
wherein integrity data regarding the reference time are also generated by means of the satellite navigation system (30) (“Each GPS record contains a time component, a location component, and a set of data quality indicators. The data quality indicators in various embodiments of the present invention may include: signal-to-noise ratio (SNR), number of satellites, signal strength, horizontal dilution of precision (HDOP), and vertical dilution of precision (VDOP).” [0086]). The integrity data refers to data that represents the reliability and or accuracy of the reference time. “Such integrity data are data which display the reliability of the reference time generated from satellite navigation.” See at least page 3, lines 11-13. In this case, the quality indicators mentioned in the art, measures the quality and precision of the GPS record. Therefore, measuring the quality and precision of the time component as well as the location component, thus, making the quality indicator the same as the integrity data.  The data quality indicators are contained in the GPS record, making it indicative that the data is generated by means of a satellite navigation system or GPS.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified In-One to include teachings of the used of integrity data regarding reference time as taught by Bradley because “Delivery services and other transportation-related businesses utilize large numbers of drivers and must therefore implement certain measures to minimize the risk of accidents… the driver could then be reprimanded or closely monitored, in order reduce the likelihood of a future occurrence… if other factors caused the accident, the business may be able to relieve itself of liability upon a showing of evidence that the driver was not at fault. Therefore, there is a need for systems and methods for collecting accident data for use in assessing potential causes of the accident.” See at least paragraph 0003-0005.
Regarding Claim 3:
In-One in view of Berman teaches:
wherein, in the event that an accident is detected, integrity data are recorded in the non-volatile memory (50). (In-one teaches in view of Berman accident detection and data storage in a memory [In-One paragraph 0079 and 0081] 
However In-One in view of Berman does not explicitly disclose data including integrity data and said data stored in a non-volatile memory. 
Bradly teaches:
Integrity data “data quality indicator” [0086], and storing data in non-volatile memory “nonvolatile storage” [0075])
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified In-One to include teachings of the used of integrity data and said data stored in a non-volatile memory as taught by Bradley because “Delivery services and other transportation-related businesses utilize large numbers of drivers and must therefore implement certain measures to minimize the risk of accidents… the driver could then be reprimanded or closely monitored, in order reduce the likelihood of a future occurrence… if other factors caused the accident, the business may be able to relieve itself of liability upon a showing of evidence that the driver was not at fault. Therefore, there is a need for systems and methods for collecting accident data for use in assessing potential causes of the accident.” See at least paragraph 0003-0005.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo; In-One (US 20100204918 A1) in view of Berman; Michael J. (US 20130253760 A1) and  Bradley; David L. (US 20130030642 A1) as applied to claim 2 above, further in view of Carter; Robert A. (US 20120208557 A1).
Regarding Claim 4:
In-One and Berman do not explicitly teach but Bradly teaches:
wherein the integrity data are wholly or partially based on a satellite-based augmentation system, SBAS. (Bradly teaches integrity data based on a satellite system “data quality indicator” [0086] 
However Bradly does not explicitly disclose data which is based on a satellite-based augmentation system, SBAS. 
Carter teaches:
Data based on a satellite-based augmentation system, SBAS “Satellite Based Augmentation Systems, SBAS” [0095]) 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified In-One and Berman to include teachings of the use of integrity data, and satellite-based augmentation system, SBAS as taught by Bradly in view of Carter because “the use of location based authentication would make strong authentication procedures even better.” See at least paragraph 0004.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo; In-One (US 20100204918 A1) in view of Berman; Michael J. (US 20130253760 A1) and  Bradley; David L. (US 20130030642 A1) as applied to claim 2 above, further in view of ROY; Danny (US 20180080795 A1).
Regarding Claim 5:
In-One and Berman do not explicitly teach but Bradly teaches:
wherein, in the event of a failure of the reference time, an integrity level based on the existing integrity data prior to the failure of the reference time continues to be calculated and is also recorded when an accident is detected.(Bradley teaches integrity data and integrity level “data quality indicators” and “level of precision of the GPS record”
“Each GPS record contains a time component, a location component, and a set of data quality indicators. The data quality indicators in various embodiments of the present invention may include: signal-to-noise ratio (SNR), number of satellites, signal strength, horizontal dilution of precision (HDOP), and vertical dilution of precision (VDOP).” [0086]
“the data filtration module accesses one or more data quality indicators associated with a GPS record to determine the level of precision of the GPS record. The level of precision required may vary depending on the particular function of the data… the data filtration module may be configured to automatically select a value or range of values in response to a user selection of a particular data function (e.g., safety monitoring, accident reconstruction, etc.” [0088]
However, Bradly does not explicitly disclose data that continuous to be calculated in the event of a failure to the reference time. 
Roy teaches:
Data that continuous to be calculated in the event of a failure to the reference time “in combination with GPS systems to provide higher positional accuracy or to provide continued position estimation when GPS coverage fails.” [0011])
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified In-One and Berman to include teachings of the use of integrity data, integrity level, and continuous calculation of data as taught by Bradly in view of Roy because “Dead reckoning may be useful in areas where GPS signal is absent, as it allows estimation of position where it would otherwise be impossible. Odometry data can be used in a number of different ways with varying levels of sophistication. Techniques for determining vehicle orientation and map-matching can increase the accuracy of estimated positions.” See at least paragraph 0011.
Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo; In-One (US 20100204918 A1) in view of Berman; Michael J. (US 20130253760 A1), as applied to claim 1 above, further in view of Ujiie; Hitoshi (US 6081163 A).
Regarding Claim 8:
In-one and Berman do not explicitly teach but Ujiie teaches:
wherein, in the event of a failure of the reference time, the system time is updated by means of a number of decaying storage elements. (“when an ultra high accuracy reference signal, such as GPS time signal, is unable to be received from an outside source, such as an artificial satellite for a certain long period of time, a free running frequency of an internal crystal oscillator is compensated in a linear fashion based on the prior history of the crystal oscillator. A crystal oscillator, which has been run for a sufficiently long time such as several hundred to several thousand hours (aging), shows almost linear changes in its frequency relative to time passage. Thus, the linear compensation of the free running frequency can satisfy the accuracy of the standard frequency and timing generator of the present invention.” [Col. 10, lines 33-45]). In this case, the system time which is updated through decaying storage elements mentioned in the claim limitation is captured through the use of the crystal oscillator as shown above. According to the specification, a decaying storage element is an element which modifies a measurable variable in a defined way, “Such storage elements can be, for example, capacitors, coils or other elements which modify a measurable variable in a defined way. This means that, in the event of a failure of the reference time, the system time can also be updated with a defined accuracy.” See at least page 4, lines 14-19. As mentioned, the crystal oscillator performs the same way as the decaying storage element is described in the specification, and that is that it has a linear and accurate change with respect to time.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified In-one and Berman to include teachings of decaying storage elements as taught by Ujiie because “this invention relates to a standard frequency and timing generator of a parallel system for improving overall reliability thereof.” See at least Col. 1, lines 16-18. 
Regarding Claim 9:
In-one and Berman do not explicitly teach but Ujiie teaches:
wherein the storage elements are calibrated when the reference time is present. (“crystal oscillator (VCXO) 10” [Col. 1, line 62]; “when the satellite time signal is properly provided to the time interval measuring circuit 12, the phase lock loop (PLL) controls the oscillation frequency of the VCXO 10 by regulating the voltage thereto… Therefore, a time interval or phase difference between the ultra high accuracy satellite time signal GPS.sub.1pps from the satellite wave receiver 11 and the crystal time signal VCXO.sub.1pps is regulated to be constant.” [Col. 12, lines 35-45]). The calibration of the storage elements when the reference time is present as described in the claim limitation is captured the control of the oscillation frequency through the regulation of voltage. As mentioned above this is performed when the satellite signal is properly provided which is the same as the refrence time being present.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified In-one and Berman to include teachings of calibration of storage elements as taught by Ujiie because “this invention relates to a standard frequency and timing generator of a parallel system for improving overall reliability thereof.” See at least Col. 1, lines 16-18. 
Regarding Claim 10:
In-one and Berman do not explicitly teach but Ujiie teaches:
wherein the calibration is carried out, taking account of one or more of the following influence variables: - 
temperature, (“crystal oscillator (VCXO) 10” [Col. 1, line 62]; “The temperature sensor 29 monitors the temperature changes in the VCXO 10 and provides a signal indicating the temperature changes to the temperature compensation circuit 28. The temperature compensation circuit 28 produces temperature compensation data which is returned to the VCXO 10 through the signal adder 50 and the D/A converter 14 for compensating the frequency changes due to the changes in the temperature in the VCXO 10.” [Col. 11, lines 60-67]). As mentioned here, the temperature sensors and the temperature compensation system takes into account the temperature changes of the crystal oscillator, and created temperature compensation data which is sent to the crystal oscillator in order to adjust or compensate frequency changes of the crystal oscillator due to temperature changes.
air humidity,
radiation,
air pressure,
voltage level of a voltage supply, (“crystal oscillator (VCXO) 10” [Col. 1, line 62]; “when the satellite time signal is properly provided to the time interval measuring circuit 12, the phase lock loop (PLL) controls the oscillation frequency of the VCXO 10 by regulating the voltage thereto… Therefore, a time interval or phase difference between the ultra high accuracy satellite time signal GPS.sub.1pps from the satellite wave receiver 11 and the crystal time signal VCXO.sub.1pps is regulated to be constant.” [Col. 12, lines 35-45]). Through the regulation of voltage, the system is able to control the crystal oscillator frequency to match and be constant with the satellite time.
age. (“A crystal oscillator, which has been run for a sufficiently long time such as several hundred to several thousand hours (aging), shows almost linear changes in its frequency relative to time passage. Thus, the linear compensation of the free running frequency can satisfy the accuracy of the standard frequency and timing generator of the present invention.” [Col. 10, lines 39-45]). As mentioned, the crystal oscillator has a linear and accurate change with respect to time.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified In-one and Berman to include teachings of calibration of storage elements as taught by Ujiie because “this invention relates to a standard frequency and timing generator of a parallel system for improving overall reliability thereof.” See at least Col. 1, lines 16-18. 
Regarding Claim 11:
In-One does not explicitly teach but Berman teaches:
wherein data relating to the calibration are recorded a in the non-volatile memory (50). (“The CPU will record and timestamp any sensor events that occur and store the information on a tamperproof memory device. Indicator lights (11-13 on FIG. 1) can show a variety of indications such as On/Off Status, Correctly functioning, Malfunctioning and Impact has occurred.” [0015]; “A device that logs the date and time of any collision or impact consisting of: a cpu with tamperproof clock; a battery backup; nonvolatile and tamper resistant memory” [Claim 1]). As mentioned above the system is capable of recording any sensor event. Under BRI a sensor event is interpreted to be able to encompass a sensor or element calibration.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified In-One to include teachings of recording calibration data in a non-volatile memory as taught by Berman because “It is envisioned that the number of mobile cell phone related accidents could be reduced significantly if a device were installed on the vehicle that can A) record the exact moment of impact… a precise time on a recording device that is both impact resistant and tamperproof.” See at least paragraph 0011.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo; In-One (US 20100204918 A1) in view of Berman; Michael J. (US 20130253760 A1) Ujiie; Hitoshi (US 6081163 A), as applied to claim 8 above, further in view of UNNO TORU (JP H08275081 A).
Regarding Claim 12:
In-One, Berman and Ujiie do not explicitly teach but Unno teaches:
wherein a plurality of storage elements having different time constants and/or different types are used. (“Further, the time constant of the loop filter is switched by selecting a plurality of external resistors and capacitors in the loop filter time constant switching means.” [0012]). Supplemental note: storage elements may be capacitor, “Typical examples of storage elements are capacitors or coils.” See at least page 5 line 21 of applicant’s own specification. Therefore, switching the time constant by the selection of a plurality of resistors and capacitors would read on the claim limitation.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified In-One to include teachings of the use of storage elements having different time constants and/or different types as taught by UNNO because “when operating in a weak electric field (low C / N ratio), it is necessary to increase the narrow lock range width and the time constant of the loop filter in order to improve the threshold characteristic” See at least paragraph 0002.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CHANG; Zen Lee (US-20130300552-A1) is pertinent because it includes an apparatus used to exchange collision related information during an accident, record the time of occurrence, and GPS connection. Additionally, it include collision detection sensors and a memory to record the information gathered.
Thomas; Alex (US 20120249343 A1) is pertinent because it includes the continuity of coordinate computation during a loss of GPS or loss of GPS signal.
Joodaki; Saeideh ( US-20170337753-A1) is pertinent because it includes the identification of vehicle accident, the gathering of accident data and GPS coordinates of the vehicle, as well as determining current time and time of events.
圭作 林 (JP-5585194-B2) is pertinent because it includes a system which records data before and after and vehicular accident, it is also capable of determine time and location through a GPS navigation system
JIANG, Jin-guang (CN-203352548-U) is pertinent because it includes a GPS receiver, a plurality of resistors and capacitors, and change of time constants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMY AMAR-REINA whose telephone number is (571)272-5748. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMY AMAR-REINA/Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667